DETAILED ACTION
This action is responsive to the following communications: Original Application filed on June 15, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2021/0312398 A1. 

The present application is being examined under the pre-AIA  first to invent provisions.

Claims 1-20 are pending in this case. The Specification and claim 4 are amended herein via Examiner’s Amendment. Claims 1, 10, and 16 are the independent claims. Claims 1-20 are allowed.

Priority



The present application is a CONTINUATION of U.S. Patent Application No. 16/683,885, now U.S. Patent No. 11,062,269, filed on November 14, 2019, which is a CONTINUATION of U.S. Patent Application No. 15/610,032, now U.S. Patent No. 10,510,048, filed on May 31, 2017, which is a CONTINUATION of U.S. Patent Application No. 13/529,290, now U.S. Patent No. 9,715,325, filed on June 21, 2012.

Specification
The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
All trademarks are PROPERLY marked.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Mr. Mark Berrier on March 22, 2022, with a follow up call on March 23, 2022. See accompanying Interview Summary form.

The application has been amended as follows: 
Please amend paragraph 0001 of the Specification
Please amend claim 4

Please replace paragraph 0001 with the following:
[0001] This application is a continuation of, and claims a benefit of priority under 35 U.S.C. 120 of the filing date of U.S. patent application Ser. No. 16/683,885 filed Nov. 14, 2019, issued as U.S. Pat. No. 11,062,269, entitled "Activity Stream Based Interaction," which is a continuation of, and claims a benefit of priority under 35 U.S.C. 120 of the filing date of U.S. patent application Ser. No. 15/610,032 filed May 31, 2017, issued as U.S. Pat. No. 10,510,048, entitled "Activity Stream Based Interaction," which is a continuation of, and claims a benefit of priority under 35 U.S.C. 120 of the filing date of U.S. patent application Ser. No. 13/529,290 filed Jun. 21, 2012, issued as U.S. Pat. No. 9,715,325, entitled "Activity Stream Based Interaction," which are all incorporated herein by reference.
Please amend claim 4 as follows:
4. (Examiner’s Amendment) The system of claim 1, wherein the identified [[a]] tag corresponding to the identified action includes information identifying a specific object on the recipient system.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The Examiner has carefully examined independent claims 1, 10, and 16. The closest prior art references of record are U.S. Patent Application Publication No. 2005/0021652 A1 (hereinafter McCormack), U.S. Patent Application Publication No. 2012/0072559 A1 (hereinafter Alzamil), U.S. Patent Application Publication No. 2003/0158871 A1 (hereinafter Fomenko), and U.S. Patent Application Publication No. 2004/0064696 A1 (hereinafter Daigle).

Claims 1, 10, and 16 are patentable over McCormack, Alzamil, Fomenko, and Daigle at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 10, and 16:

detect an event associated with the workflow instance;
identify a tag corresponding to the identified action; 
insert the identified tag into the activity stream, wherein the identified tag is transmitted in the activity stream to a recipient system.

	Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173